 



Exhibit 10.2
DISTILLER’S GRAIN MARKETING AGREEMENT
     THIS DISTILLER’S GRAIN MARKETING AGREEMENT (the “Agreement”), is entered
into effective as of March 19, 2007, by E. Energy Adams LLC, a Nebraska Limited
Liability Company (“Seller”), and Commodity Specialist Company, a Delaware
Corporation (“Buyer”).
W I T N E S S E T H:
     WHEREAS, Seller desires to sell and Buyer desires to purchase the
Distiller’s Dried Grains with Solubles (“DDGS”), Wet Distillers Grains (“WDG”),
and solubles (“Solubles”) (hereinafter DDGS, WDG and Solubles), are referred to
collectively as the “Products”) output of the ethanol production plant which
Seller owns in Adams, Nebraska.
     WHEREAS, Seller and Buyer wish to agree in advance of such sale and
purchase to the price formula, payment, delivery and other terms thereof in
consideration of the mutually promised performance of the other;
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by both parties, it
is hereby agreed:
1. BUYER PERFORMANCE. Buyer agrees to perform the services that it provides for
Seller in a professional and competent manner.
2. PURCHASE AND SALE. Seller agrees to sell to Buyer and Buyer agrees to
purchase from Seller the entire bulk feed grade DDGS, WDG and Solubles output
from Seller’s plant at Adams, Nebraska, (hereinafter the “Plant”), subject to
all terms and conditions set forth in this Agreement. Buyer shall label all
Product that is sold by Buyer and shall register all labels with the states
where the Products are sold.
3. TRADE RULES. All purchases and sales made hereunder shall be governed by the
Feed Trade Rules of the National Grain and Feed Association unless otherwise
specified. Said Trade Rules, a copy of which is appended hereto as Exhibit A,
shall, to the extent applicable, be a part of this Agreement as if fully set
forth herein.
4. TERM. The term of this Agreement shall be for one year commencing as of
completion and start-up of production of the Plant. Start-up is anticipated to
be September 1, 2007. Thereafter this agreement shall remain in effect until
terminated by either party at its unqualified option by providing the other
party hereto not less than 90 days written notice of its election to terminate
this Agreement.

 



--------------------------------------------------------------------------------



 



5. DELIVERY AND TITLE.
    A. The place of delivery for all the Products sold pursuant to this
Agreement shall be FOB Plant. Buyer and Buyer’s agents shall be given access to
Seller’s Plant in a manner and at all times reasonably necessary and convenient
for Buyer to take delivery as provided herein. Buyer shall schedule the loading
and shipping of all outbound Products purchased hereunder which is shipped by
truck or rail. All labor and equipment necessary to load trucks or rail cars
shall be supplied by Seller without charge to Buyer. Seller agrees to handle the
Products in a good and workmanlike manner in accordance with Buyer’s reasonable
requirements and in accordance with normal industry practice. Seller shall
maintain the truck and rail loading facilities in safe operating condition in
accordance with normal industry standards.
    B. Seller further warrants that storage space for not less than not less
than five days production of DDGS shall be reserved for Buyer’s use at the Plant
and shall be continuously available for storage of DDGS purchased by Buyer
hereunder at no charge to Buyer. Seller shall also make available the necessary
storage for WDG and Solubles which is adequate for Buyer to market such
products. Seller shall be responsible at all times for the quantity, quality and
condition of any the Products in storage at the Plant. Seller shall not be
responsible for the quantity, quality and condition of any of the Products
stored by Buyer at locations other than the Plant.
    C. Buyer shall give to Seller a schedule of quantities of the Products to be
removed by truck and rail with sufficient advance notice reasonably to allow
Seller to provide the required services. Seller shall provide the labor,
equipment and facilities necessary to meet Buyer’s loading schedule and, except
for any consequential or indirect damages, shall be responsible for Buyer’s
actual costs or damages resulting from Seller’s failure to do so. Buyer shall
order and supply trucks and rail cars as scheduled for truck and rail shipments.
All freight charges shall be the responsibility of Buyer and shall be billed
directly to Buyer.
    D. Buyer shall provide loading orders as necessary to permit Seller to
maintain Seller’s usual production schedule, provided, however, that Buyer shall
not be responsible for failure to schedule removal of the Products unless Seller
shall have provided to Buyer production schedules as follows: Five (5) days
prior to the beginning of each calendar month during the term hereof, Seller
shall provide to Buyer a tentative schedule for production in the next calendar
month. Seller shall inform Buyer daily of inventory and production status. For
purposes of this paragraph, notification will be sufficient if made by e-mail or
facsimile as follows:
 If to Buyer, to the attention of Steve Markham, Facsimile number 612-330-9894
or email to smarkham@csc-world.com, and
 If to Seller, to the attention of Andrew Johansen, Facsimile number 402 988
5205 or email to Andrew Johansen

2



--------------------------------------------------------------------------------



 



 Or to such other representatives of Buyer and Seller as they may designate to
the other in writing.
    E. Title, risk of loss and full shipping responsibility shall pass to Buyer
upon loading the Products into trucks or rail cars and delivering to Buyer of
the bill of lading for each such shipment.
6. PRICE AND PAYMENT
    A. Buyer agrees to pay Seller as follows: for all DDGS removed by Buyer from
the Plant a price equal to ninety eight (98%) of the FOB Plant price actually
received by Buyer from its customers; for WDG removed by Buyer from the Plant a
price equal to ninety six (96%) of the FOB Plant price actually received by
Buyer from its customers, but in no event shall the fee to Buyer for DDGS and
WDG be less than $1.50 per ton. The calculation on the minimum fee shall be made
with respect to each weekly payment separately. The results of the calculation
for any given week will not impact the calculation for any other week. Buyer
shall receive a fee for Solubles of $2.00 per ton. For purposes of this
provision, the FOB Plant price shall be the actual sale price, less all freight
costs incurred by Buyer in delivering the Product to its customer. Buyer agrees
that it shall not sell Product for delivery more than 90 days from the date of
entering into a sale without the consent of Seller. Buyer agrees to use
commercially reasonable efforts to achieve the highest resale price available
under prevailing market conditions. Seller’s sole and exclusive remedy for
breach of Buyer’s obligations hereunder shall be to terminate this Agreement.
Buyer shall collect all applicable state tonnage taxes on Products sold by Buyer
and shall remit to the appropriate governmental agency.
    B. In the event that Buyer has to incur out-of-pocket costs in order to sell
High Moisture Product, and the fee to be paid to Buyer is less than such
out-of-pocket costs, Seller shall pay Buyer an amount which is sufficient, when
added to the fee earned by Buyer, to repay Buyer for all of its reasonable
out-of-pocket costs. Such payment shall be made with 30 days from receipt of
documentation evidencing the expenses.
    C. Within five (5) days following receipt of certified weight certificates,
which certificates shall be presented to Buyer each Thursday for all shipments
during the preceding week, Buyer shall pay Seller the full price, determined
pursuant to paragraph 6A above, for all properly documented shipments. Buyer
agrees to maintain accurate sales records and to provide such records to Seller
upon request. Seller shall have the option to audit Buyer’s sales invoices at
any time during normal business hours and during the term of this Agreement.

3



--------------------------------------------------------------------------------



 



7. QUANTITY AND WEIGHTS.
    A. It is understood that the output of the Products shall be determined by
Seller’s production schedule and that no warranty or representation has been
made by Seller as to the exact quantities of Products to be sold pursuant to
this Agreement.
    B. The quantity of Products delivered to Buyer from Seller’s Plant shall be
established by weight certificates obtained from scale at the Plant which is
certified as of the time of weighing and which complies with all applicable
laws, rules and regulations or in the event that the scale at the Plant is
inoperable then at other scales which are certified as of the time of weighing
and which comply with all applicable laws, rules and regulations. The outbound
weight certificates shall be determinative of the quantity of the Products for
which Buyer is obligated to pay pursuant to Section 5.
8. QUALITY.
    A. Seller understands that Buyer intends to sell the Products purchased from
Seller as a primary animal feed ingredient and that said Products are subject to
minimum quality standards for such use. Seller agrees and warrants that the
Products produced at its plant and delivered to Buyer shall be accepted in the
feed trade under current industry standards.
    B. Seller warrants that all Products, unless the parties agree otherwise,
sold to Buyer hereunder shall, at the time of delivery to Buyer, conform to the
following minimum quality standard:

                                                                    Protein    
  Fat       Fiber           Moisture           Ash           Min   Max   Min  
Max   Min   Max   Min   Max   Min   Max  
 
                                                           
DDGS
  26           10               15           10           6    
 
                                                             
Wet Distillers Grain
  13           5               7           50           3    

The standard for DDGS and WDG will be determined on an as is basis rather than a
dry weight basis. Minimum quality standards for Solubles shall be agreed upon by
the parties at a subsequent date.
    C. Seller warrants that at the time of loading, the Products will not be
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act and that each shipment may lawfully be introduced into interstate
commerce under said Act. Payment of invoice does not waive Buyer’s rights if
goods do not comply with terms or specifications of this Agreement. Unless
otherwise agreed between the parties to this Agreement, and in addition to other
remedies permitted by law, the Buyer may, without obligation to pay, reject
either before or after delivery, any of the Products which when

4



--------------------------------------------------------------------------------



 



inspected or used fail in a material way to conform to this Agreement. Should
any of the Products be seized or condemned by any federal or state department or
agency for any reason except noncompliance by Buyer with applicable federal or
state requirements, such seizure or condemnation shall operate as a rejection by
Buyer of the goods seized or condemned and Buyer shall not be obligated to offer
any defense in connection with the seizure or condemnation. When rejection
occurs before or after delivery, at its option, Buyer may:
      (1) Dispose of the rejected goods after first offering Seller a reasonable
opportunity of examining and taking possession thereof, if the condition of the
goods reasonably appears to Buyer to permit such delay in making disposition; or
      (2) Dispose of the rejected goods in any manner directed by Seller which
Buyer can accomplish without violation of applicable laws, rules, regulations or
property rights; or
      (3) If Buyer has no available means of disposal of rejected goods and
Seller fails to direct Buyer to dispose of it as provided herein, Buyer may
return the rejected goods to Seller, upon which event Buyer’s obligations with
respect to said rejected goods shall be deemed fulfilled. Title and risk of loss
shall pass to Seller promptly upon rejection by Buyer.
      (4) Seller shall reimburse Buyer for all costs reasonably incurred by
Buyer in storing, transporting, returning and disposing of the rejected goods.
Buyer shall have no obligation to pay Seller for rejected goods and may deduct
reasonable costs and expenses to be reimbursed by Seller from amounts otherwise
owed by Buyer to Seller.
      (5) If Seller produces Products which comply with the warranty in
Section C above but which do not meet applicable industry standards, Buyer
agrees to purchase such Products for resale but makes no representation or
warranty as to the price at which such Product can be sold. If the Products
deviate so severely from industry standard as to be unsalable, then it shall be
disposed of in the manner provided for rejected goods in Section C above.
    D. If Seller knows or reasonably suspects that any of the Products produced
at its Plant are adulterated or misbranded, or outside of industry quality
standards, Seller shall promptly so notify Buyer so that such Product can be
tested before entering interstate commerce. If Buyer knows or reasonably
suspects that any of the Products produced by Seller at its Plant are
adulterated, misbranded or outside of industry quality standards, then Buyer may
obtain independent laboratory tests of the affected goods. If such goods are
tested and found to comply with all warranties made by Seller herein, then Buyer
shall pay all testing costs; and if the goods are found not to comply with such
warranties, Seller will pay all testing costs.
9. RETENTION OF SAMPLES. Seller will take an origin sample of DDGS from

5



--------------------------------------------------------------------------------



 



each truck and rail car before it leaves the Plant using standard sampling
methodology. Seller will label these samples to indicate the date of shipment
and the truck or railcar number involved. Seller will also retain the samples
and labeling information for no less than one year.
10. INSURANCE.
    A. Seller warrants to Buyer that all employees engaged in the removal of the
Products from Seller’s Plant shall be covered as required by law by worker’s
compensation and unemployment compensation insurance.
    B. Seller agrees to maintain throughout every term of this Agreement
comprehensive general liability insurance, including product liability coverage,
with combined single limits of not less than $2,000,000. Seller’s policies of
comprehensive general liability insurance shall be endorsed to require at least
thirty (30) days advance notice to Buyer prior to the effective date of any
decrease in or cancellation of coverage. Seller shall cause Buyer to be named as
an additional insured on Seller’s insurance policy and shall provide a
certificate of insurance to Buyer to establish the coverage maintained by Seller
not later than fourteen (14) days prior to completion and start-up of production
of the Plant.
    C. Buyer agrees to carry such insurance on its vehicles operating on
Seller’s property as Seller reasonably deems appropriate. The parties
acknowledge that Buyer may elect to self insure its vehicles. Upon request,
Buyer shall provide certificate of insurance to Seller to establish the coverage
maintained by Buyer.
    D. Notwithstanding the foregoing, nothing herein shall be construed to
constitute a waiver by either party of claims, causes of action or other rights
which either party may have or hereafter acquire against the other for damage or
injury to its agents, employees, invitees, property, equipment or inventory, or
third party claims against the other for damage or injury to other persons or
the property of others.
11. REPRESENTATIONS AND WARRANTIES
    A. Seller represents and warrants that all of the Products delivered to
Buyer shall not be adulterated or misbranded within the meaning of the Federal
Food, Drug and Cosmetic Act and may lawfully be introduced into interstate
commerce pursuant to the provisions of the Act. Seller further warrants that the
Products shall fully comply with any applicable state laws governing quality,
naming and labeling of product. Payment of invoice shall not constitute a waiver
by Buyer of Buyer’s rights as to goods which do not comply with this Agreement
or with applicable laws and regulations.
    B. Seller represents and warrants that the Products delivered to Buyer shall
be free and clear of liens and encumbrances.

6



--------------------------------------------------------------------------------



 



12. EVENTS OF DEFAULT. The occurrence of any of the following shall be an event
of default under this Agreement: (1) failure of either party to make payment to
the other when due; (2) default by either party in the performance of the
covenants and agreements set forth in this Agreement; (3) if either party shall
become insolvent, or make a general assignment for the benefit of creditors or
to an agent authorized to liquidate any substantial amount of its assets, or be
adjudicated bankrupt, or file a petition in bankruptcy, or apply to a court for
the appointment of a receiver for any of its assets or properties with or
without consent, and such receiver shall not be discharged within sixty
(60) days following appointment.
13. REMEDIES. Upon the happening of an Event of Default, the parties hereto
shall have all remedies available under applicable law with respect to an Event
of Default by the other party. Without limiting the foregoing, the parties shall
have the following remedies whether in addition to or as one of the remedies
otherwise available to them; (1) to declare all amounts owed immediately due and
payable; and (2) immediately to terminate this Agreement effective upon receipt
by the party in default of the notice of termination, provided, however, the
parties shall be allowed 10 days from the date of receipt of notice of default
for to cure any default. Notwithstanding any other provision of this Agreement,
Buyer may offset against amounts otherwise owed to Seller the price of any
product which fails to conform to any requirements of this Agreement.
14. FORCE MAJEURE. Neither Seller nor Buyer will be liable to the other for any
failure or delay in the performance of any obligation under this Agreement due
to events beyond its reasonable control, including, but not limited to, fire,
storm, flood, earthquake, explosion, act of the public enemy, riots, civil
disorders, sabotage, strikes, lockouts, labor disputes, labor shortages, war
stoppages or slowdowns initiated by labor, transportation embargoes, failure or
shortage of materials, acts of God, or acts or regulations or priorities of the
federal, state or local government or branches or agencies thereof.
15. INDEMNIFICATION.
    A. Seller shall indemnify, defend and hold Buyer and its officers,
directors, employees and agents harmless, from any and all losses, liabilities,
damages, expenses (including reasonable attorneys’ fees), costs, claims,
demands, that Buyer or its officers, directors, employees or agents may suffer,
sustain or become subject to, or as a result of (i) any misrepresentation or
breach of warranty, covenant or agreement of Seller contained herein or (ii) the
Seller’s negligence or willful misconduct.
    B. Buyer shall indemnify, defend and hold Seller and its officer, directors,
employees and agents harmless, from any and all losses, liabilities, damages,
expenses (including reasonable attorneys’ fees), costs, claims, demands, that
Seller or its officers, directors, employees or agents may suffer, sustain or
become subject to, or as a result of (i) any misrepresentation or breach of
warranty, covenant or agreement of Buyer contained herein or (ii) the Buyer’s
negligence or willful misconduct.

7



--------------------------------------------------------------------------------



 



    C. Where such personal injury, death or loss of or damage to property is the
result of negligence on the part of both Seller and Buyer, each party’s duty of
indemnification shall be in proportion to the percentage of that party’s
negligence or faults.
    D. Seller acknowledges that in order to maximize the total revenue to be
generated through the sale of the Products, Buyer may take positions by selling
Product in anticipation of Seller providing the Products. Notwithstanding the
fact that Seller’s obligation is to provide Buyer with the output of the Plant
the parties acknowledge that Buyer may suffer losses as a result of positions
taken by Buyer if Seller discontinues operations for any reason whatsoever
including Force Majeure. Therefore, Seller shall indemnify, defend and hold
Buyer and its officers, directors, employees and agents harmless from any and
all losses, liabilities, damages, expenses (including reasonable attorney’s
fees), costs, claims, demands that Buyer or its officers, directors, employees,
or agents may suffer, sustain or become subject to as a result of any sale or
purchase of product taken by Buyer in anticipation of Seller delivering the
Products hereunder, provided Buyer has taken commercially reasonable steps to
avoid the loss. Seller shall not be liable for any loss resulting from Seller
discontinuing operations related to a position taken by Buyer for delivery more
than 90 days from the date of entering into a sale without the consent of Seller
.
16. GOVERNMENTAL ACTION. The parties recognize that the value of the Products
could change as a result of various governmental programs, be they foreign or
domestic. In the event that a significant value change of the Products as a
result of any such governmental program, Buyer may request re-negotiation of the
contract price for the Products by providing written notice to Seller. Buyer
shall be required to demonstrate that the value of the Products has
significantly changed in the market. Should such a change take place, the
parties agree to negotiate, in good faith, a revised sale price for the
Products. If, after a good faith effort, the parties are unable to agree on a
new price within the 90 day period immediately following notice to the other
party, then in such event and notwithstanding the other provisions hereof, Buyer
may terminate this Agreement upon 90 days prior written notice.
17. RELATIONSHIP OF PARTIES. This Agreement creates no relationship other than
that of buyer and seller between the parties hereto. Specifically, there is no
agency, partnership, joint venture or other joint or mutual enterprise or
undertaking created hereby. Nothing contained in this Agreement authorizes one
party to act for or on behalf of the other and neither party is entitled to
commissions from the other.
18. MISCELLANEOUS.
    A. This writing is intended by the parties as a final expression of their
agreement and a complete and exclusive statement of the terms thereof.

8



--------------------------------------------------------------------------------



 



    B. No course of prior dealings between the parties and no usage of trade,
except where expressly incorporated by reference, shall be relevant or
admissible to supplement, explain, or vary any of the terms of this Agreement.
    C. Acceptance of, or acquiescence in, a course of performance rendered under
this or any prior agreement shall not be relevant or admissible to determine the
meaning of this Agreement even though the accepting or acquiescing party has
knowledge of the nature or the performance and an opportunity to make objection.
    D. No representations, understandings or agreements have been made or relied
upon in the making of this Agreement other than as specifically set forth
herein.
    E. This Agreement can only be modified by a writing signed by all of the
parties or their duly authorized agents.
    F. The paragraph headings herein are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.
    G. This Agreement shall be construed and performed in accordance with the
laws of the State of Minnesota.
    H. The respective rights, obligations and liabilities of the parties under
this Agreement are not assignable or delegable without the prior written consent
of the other party.
    I. Notice shall be deemed to have been given to the party to whom it is
addressed ninety-six (96) hours after it is deposited in certified U.S. mail,
postage prepaid, return receipt requested, addressed as follows:

         
Buyer:
Commodity Specialist Company
 
  310 Grain Exchange Bldg.
 
  400 South Fourth Street
 
  Minneapolis, Minnesota 55415
 
  ATTN: Steve J. Markham
 
     
Seller:
E. Energy Adams, LLC
 
  510 Main Street
 
  P.O. Box 49
 
  Adams, NE 68301

9



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, the parties have caused this Agreement to be executed
the day and year first above written.

            COMMODITY SPECIALISTS COMPANY
      By   /s/ Phillip Lindau       Title   President                         E.
ENERGY ADAMS LLC
      By   /s/ Jack L. Alderman       Title   Chairman/CEO                      

10